


Exhibit 10.6


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made and entered into as of this
9th day of March, 2014, by and among COLE CREDIT PROPERTY TRUST, INC., a
Maryland corporation (the “Company”), and _________ (“Indemnitee”).
WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to corporations, and the desire of the Company to
attract and retain qualified individuals to serve as directors and officers, it
is reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of its directors and/or officers to the fullest extent
permitted by the Maryland General Corporation Law (“MGCL”) and the charter of
the Company (the “Charter”), so that they will serve or continue to serve the
Company free from undue concern regarding such risks;
WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director of the Company or in other capacities;
WHEREAS, one of the conditions that Indemnitee requires in order to serve or to
continue to serve as a director of the Company is that Indemnitee be so
indemnified;
WHEREAS, Indemnitee does not regard the advancement or indemnification
protections provided for in the bylaws of the Company (the “Bylaws”) to be
adequate protection against personal liability; and
WHEREAS, the Bylaws and the MGCL permit the Company to provide additional
indemnification and advancement rights to Indemnitee.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1.Services by Indemnitee. Indemnitee agrees to serve or to continue to serve as
a director of the Company. Indemnitee may at any time and for any reason resign
from such position (subject to any contractual obligation the Indemnitee may
have under any other agreement).


2.Indemnification - General. On the terms and subject to the conditions of this
Agreement and consistent with the Charter, the Company shall, to the fullest
extent permitted by law, (a) indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all losses, liabilities, judgments, fines,
penalties, costs, amounts paid in settlement, Expenses (as hereinafter defined)
and other amounts that Indemnitee incurs and that result from, arise in
connection with or are by reason of Indemnitee’s Corporate Status (as
hereinafter defined); and (b) advance Expenses to Indemnitee. Without limiting
the generality of the foregoing, the Company shall not indemnify Indemnitee for
any loss or liability incurred by reason of an act performed, or failed to be
performed, on behalf of the Company unless Indemnitee determines, in good faith,
that the course of conduct that caused the loss or liability was in the best
interest of the Company. The Company shall not indemnify Indemnitee if it is
established that: (a) the act or omission of Indemnitee was material to the loss
or liability and was committed in bad faith or was the result of active and
deliberate dishonesty; (b) Indemnitee actually received an improper personal
benefit in money, property or services; (c) in the case of any criminal
proceeding, Indemnitee had reasonable cause to believe that the act or omission
was unlawful; or (d) in a proceeding by or in the right of the Company,
Indemnitee is adjudged in a final non-appealable judicial determination to be
liable to the Company. The obligations of the Company under this Agreement (a)
shall continue after such time as Indemnitee ceases to serve as a director of
the Company or in any other Corporate Status, and (b) include, without
limitation, claims for monetary damages against Indemnitee in respect of any
actual or alleged liability or other loss of Indemnitee, to the fullest extent
permitted under applicable law.



--------------------------------------------------------------------------------




3.Proceedings Other Than Proceedings by or in the Right of the Company. If in
connection with or by reason of Indemnitee’s Corporate Status, Indemnitee was,
is, or is threatened to be made, a party to or a participant in any Proceeding
(as hereinafter defined) other than a Proceeding by or in the right of the
Company to procure a judgment in its favor and in which Indemnitee is a
defendant or respondent, the Company shall, to the fullest extent permitted by
law, and subject to Section 2, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein.


4.Proceedings by or in the Right of the Company. If in connection with or by
reason of Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened to
be made, a defendant or respondent to any Proceeding by or in the right of the
Company to procure a judgment in the Company’s favor, the Company shall, to the
fullest extent permitted by law and subject to Section 2, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein unless there is a final
non-appealable judicial determination that the Indemnitee is liable to the
Company.


5.Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is a party to
(or a participant in) and is successful, on the merits or otherwise, in defense
of any Proceeding or any claim, issue or matter therein (including, without
limitation, any Proceeding brought by or in the right of the Company), the
Company shall, to the fullest extent permitted by law, indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses incurred
by Indemnitee or on behalf of Indemnitee in connection therewith. If Indemnitee
is not wholly successful in defense of such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee against all Expenses incurred by Indemnitee or on
behalf of Indemnitee in connection with each successfully resolved claim, issue
or matter. For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, on substantive or procedural grounds, or settlement
of any such claim prior to a final judgment by a court of competent jurisdiction
with respect to such Proceeding, shall be deemed to be a successful result as to
such claim, issue or matter.


6.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement or otherwise to indemnification by the Company for some or a portion
of the Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee or on
behalf of Indemnitee in connection with a Proceeding or any claim, issue or
matter therein, in whole or in part, the Company shall, to the fullest extent
permitted by law, indemnify Indemnitee to the fullest extent to which Indemnitee
is entitled to such indemnification.


7.Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.


(a)    The Company shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement) such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Company under this Agreement, any other
agreement, the Charter or the Bylaws, or (ii) recovery under any director and
officer liability insurance policies maintained by the Company.
(b)    To the extent that, by virtue of Indemnitee’s Corporate Status,
Indemnitee is a witness (or is forced or asked to respond to discovery requests)
in any Proceeding to which Indemnitee is not a party, the Company shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from

- 2 -

--------------------------------------------------------------------------------




and against, and the Company will advance on an as-incurred basis (as provided
in Section 8 of this Agreement), all Expenses incurred by Indemnitee or on
behalf of Indemnitee in connection therewith.
8.    Advancement of Expenses. The Company shall, to the fullest extent
permitted by law, pay or reimburse on a current and as-incurred basis all
Expenses incurred by Indemnitee in connection with any Proceeding arising from,
in consequence of or relating to Indemnitee’s Corporate Status. Such Expenses
shall be paid or reimbursed in advance of the final disposition of such
Proceeding, without regard to whether Indemnitee will ultimately be entitled to
be indemnified for such Expenses and without regard to whether an Adverse
Determination (as hereinafter defined) has been or may be made, except as
contemplated by the last sentence of Section 9(f) of this Agreement. Upon
submission of a request for advancement of Expenses pursuant to Section 9(c) of
this Agreement, Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 8, and such advancement of Expenses shall continue
until such time (if any) as there is a final, non-appealable judicial
determination that Indemnitee is not entitled to indemnification. Indemnitee
shall repay such amounts advanced if and to the extent that it shall ultimately
be determined in a decision by a court of competent jurisdiction from which no
appeal can be taken that Indemnitee is not entitled to be indemnified by the
Company for such Expenses. Such repayment obligation shall be unsecured and
shall not bear interest. To the extent required by law that cannot be waived by
the Company, the Indemnitee shall provide the Company with (1) a written
affirmation of Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for indemnification by the Company as authorized
by this Agreement, and (2) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined in a
decision by a court of competent jurisdiction from which no appeal can be taken
that the Indemnitee is not entitled to be indemnified by the Company for such
Expenses. The Company shall not impose on Indemnitee additional conditions to
advancement or require from Indemnitee additional undertakings regarding
repayment.
9.    Indemnification Procedures.
(a)    Notice of Proceeding. Indemnitee agrees to notify the Company promptly
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify the Company will relieve the Company of its advancement or
indemnification obligations under this Agreement only to the extent the Company
can establish that such omission to notify resulted in actual and material
prejudice to it which cannot be reversed or otherwise eliminated without any
material negative effect on the Company, and the omission to notify the Company
will, in any event, not relieve the Company from any liability which it may have
to indemnify Indemnitee otherwise than under this Agreement. If, at the time of
receipt of any such notice, the Company has director and officer insurance
policies in effect, the Company will promptly notify the relevant insurers in
accordance with the procedures and requirements of such policies.
(b)    Defense; Settlement. Indemnitee shall have the sole right and obligation
to control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. The Company shall not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee or which potentially or actually imposes any
cost, liability, exposure or burden on Indemnitee unless (i) such settlement
solely involves the payment of money or performance of any obligation by persons
other than Indemnitee and includes an unconditional release of Indemnitee by all
relevant parties from all liability on any matters that are the subject of such
Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters and (ii) the Company has fully indemnified the
Indemnitee with respect to, and held Indemnitee harmless from and against, all
Expenses incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding. The Company shall not be obligated to indemnify Indemnitee
against amounts paid in settlement of a Proceeding against Indemnitee if such
settlement is effected by Indemnitee without the Company’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, unless such settlement solely involves the payment of money or
performance of any obligation by persons other than the Company and includes an
unconditional release of the Company by any party to such Proceeding other than
the Indemnitee from all liability on any matters that are the subject of such
Proceeding and an acknowledgment that the Company denies all wrongdoing in
connection with such matters.

- 3 -

--------------------------------------------------------------------------------




(c)    Request for Advancement; Request for Indemnification.
(i)    To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Company a written request therefor, together with such invoices or
other supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee, and, only to the extent required by
applicable law which cannot be waived, a written affirmation of the Indemnitee’s
good faith belief that he has met the standard of conduct necessary for
indemnification by the Company as authorized by this Agreement and an unsecured
written undertaking to repay amounts advanced. The Company shall make advance
payment or reimbursement of Expenses to Indemnitee no later than fifteen (15)
business days after receipt of the written request for advancement (and each
subsequent request for advancement) by Indemnitee. If, at the time of receipt of
any such written request for advancement of Expenses, the Company has director
and officer insurance policies in effect, the Company will promptly notify the
relevant insurers in accordance with the procedures and requirements of such
policies. The Company shall thereafter keep such director and officer insurers
informed of the status of the Proceeding or other claim and take such other
actions, as reasonably appropriate to secure coverage of Indemnitee for such
claim.
(ii)    To obtain indemnification under this Agreement, Indemnitee may submit a
written request for indemnification hereunder. The time at which Indemnitee
submits a written request for indemnification shall be determined by the
Indemnitee in the Indemnitee's sole discretion. Once Indemnitee submits such a
written request for indemnification (and only at such time that Indemnitee
submits such a written request for indemnification), a Determination (as
hereinafter defined) shall thereafter be made, as provided in and only to the
extent required by Section 9(d) of this Agreement. In no event shall a
Determination be made, or required to be made, as a condition to or otherwise in
connection with any advancement of Expenses pursuant to Section 8 and Section
9(c)(i) of this Agreement. If, at the time of receipt of any such request for
indemnification, the Company has director and officer insurance policies in
effect, the Company will promptly notify the relevant insurers and take such
other actions as reasonably necessary or appropriate to secure coverage of
Indemnitee for such claim in accordance with the procedures and requirements of
such policies.
(d)    Determination. The Company agrees that Indemnitee shall be indemnified to
the fullest extent permitted by law and Charter and that no Determination shall
be required in connection with such indemnification unless specifically required
by applicable law which cannot be waived or by the Charter. In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 7 of this Agreement or Expenses incurred in connection with
any Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law or Charter in connection with any other indemnification of
Indemnitee shall be made within sixty (60) days after receipt of Indemnitee’s
written request for indemnification pursuant to Section 9(c)(ii). A
Determination shall be made either (i) by the Disinterested Directors (as
hereinafter defined), if any, so long as Indemnitee does not request that such
Determination be made by Independent Counsel (as hereinafter defined), or (ii)
if there are no Disinterested Directors, or if so requested by Indemnitee, in
Indemnitee’s sole discretion, by Independent Counsel in a written opinion to the
Company and Indemnitee. If a Determination is made that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within fifteen (15)
business days after such Determination. Indemnitee shall reasonably cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
Determination. Any Expenses incurred by Indemnitee in so cooperating with the
Disinterested Directors or Independent Counsel, as the case may be, making such
determination shall be advanced and borne by the Company (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification) and the Company
is liable to indemnify and hold Indemnitee harmless therefrom. If the person,
persons or entity empowered or selected under Section 9(d) of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for

- 4 -

--------------------------------------------------------------------------------




indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60) day period may be extended for a
reasonable time, not to exceed an additional sixty (60) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 9(d) shall not apply if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9(e).
(e)    Independent Counsel. In the event Indemnitee requests that the
Determination be made by Independent Counsel pursuant to Section 9(d) of this
Agreement, the Independent Counsel shall be selected as provided in this Section
9(e). The Independent Counsel shall be selected by the Board of Directors. The
Board of Directors shall make such selection on behalf of the Company, subject
to the remaining provisions of this Section 9(e), and the Company shall give
written notice to the Indemnitee, advising the Indemnitee of the identity of the
Independent Counsel so selected. The Indemnitee may, within ten (10) days after
such written notice of selection shall have been received, deliver to the
Company, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 15 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court of competent jurisdiction has determined that such objection is without
merit. If, within ten (10) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(c)(ii) of this Agreement and
after a request for the appointment of Independent Counsel has been made, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 9(d) of this Agreement. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 9(f) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the Company
(irrespective of the Determination of Indemnitee's entitlement to
indemnification) and not by Indemnitee.
(f)    Consequences of Determination; Remedies of Indemnitee. The Company shall
be bound by and shall have no right to challenge a Favorable Determination. If
an Adverse Determination is made, or if for any other reason the Company does
not make timely indemnification payments or advances of Expenses, Indemnitee
shall have the right to commence a Proceeding before a court of competent
jurisdiction to challenge such Adverse Determination and/or to require the
Company to make such payments or advances (and the Company shall have the right
to defend its position in such Proceeding and to appeal any adverse judgment in
such Proceeding). Indemnitee shall be entitled to be indemnified for all
Expenses incurred in connection with such a Proceeding and to have such Expenses
advanced by the Company in accordance with Section 8 of this Agreement. If
Indemnitee fails to challenge an Adverse Determination within sixty (60)
business days, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the Company shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.
(g)    Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:
(i)    it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Company or
any other person or entity

- 5 -

--------------------------------------------------------------------------------




challenging such right will have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption;
(ii)    the termination of any action, suit or proceeding by judgment, order or
settlement, shall not, of itself, create a presumption that Indemnitee did not
meet the standard of conduct that would permit indemnification;
(iii)    Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the officers,
employees, or committees of the board of directors of the Company, or on the
advice of legal counsel or other advisors (including financial advisors and
accountants) for the Company or on information or records given in reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert or advisor selected by the Company; and
(iv)    the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder.
The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.
10.    Remedies of Indemnitee.
(a)    Subject to Section 10(e), in the event that (i) a determination is made
pursuant to Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9(c) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(d) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 of this Agreement within fifteen (15) business
days after receipt by the Company of a written request therefor, (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within fifteen (15) business days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within one hundred eighty (180) days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 10(a); provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
rights under Section 5 of this Agreement. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, in which (i) Indemnitee shall not be prejudiced by
reason of that adverse determination, and (ii) the Company shall bear the burden
of establishing that Indemnitee is not entitled to indemnification.
(c)    If a determination shall have been made pursuant to Section 9(d) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 10, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading,

- 6 -

--------------------------------------------------------------------------------




in connection with the request for indemnification, or (ii) a prohibition of
such indemnification under applicable law.
(d)    The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.
11.    Insurance; Other Rights of Recovery, etc.
(a)    The Company, or its affiliates, shall purchase and maintain a policy or
policies of insurance with reputable insurance companies with A.M. Best ratings
of “A” or better. The Company shall continue to provide such insurance coverage
to Indemnitee and such insurance policies shall have coverage terms and policy
limits at least as favorable to Indemnitee as the insurance coverage provided to
any other director or officer of the Company. If the Company has such insurance
in effect at the time it receives from Indemnitee any notice of the commencement
of an action, suit, proceeding or other claim, the Company shall give prompt
notice of the commencement of such action, suit, proceeding or other claim to
the insurers and take such other actions in accordance with the procedures set
forth in the policy as required or appropriate to secure coverage of Indemnitee
for such action, suit, proceeding or other claim. The Company shall thereafter
take all reasonably necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding or other claim in accordance with the terms of such policy. In the
event of a Change of Control, the Company shall purchase a directors and
officers “Tail” insurance policy or policies to provide coverage to the
Company’s directors and officers for a period of six (6) years after such Change
in Control, but only with respect to coverage for claims arising from wrongful
acts, errors or omissions occurring before such Change in Control. In the event
of any public listing of the Company’s stock, the Company shall purchase and
provide Indemnitee insurance with coverage and policy terms consistent with
market insurance coverage for directors and officers of publically listed real
estate investment trusts. If at any time, and only as permitted by this
Agreement, the Company does not purchase or renew insurance providing Indemnitee
with coverage for any liability asserted against, and incurred by, Indemnitee or
on Indemnitee’s behalf by reason of Indemnitee’s Corporate Status, or arising
out of Indemnitee’s status as such, the Company shall notify Indemnitee within
ten (10) days from the date of the Company’s determination not to renew or
purchase such coverage, but in no event later than ten (10) days prior to the
expiration of such coverage, and the Company shall, if so requested by
Indemnitee, in Indemnitee’s sole discretion, purchase a directors and officers
“Tail” insurance policy or policies to provide Indemnitee coverage for a period
of six (6) years after the expiration of such policy, but only with respect to
coverage for claims arising from wrongful acts, errors or omissions occurring
before such expiration.
(b)    The rights to indemnification and advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time, whenever conferred or arising, be entitled under
applicable law, under the Charter or Bylaws, or under any other agreement, vote
of stockholders or resolution of directors of the Company, or otherwise.
Indemnitee’s rights under this Agreement are present contractual rights that
fully vest upon Indemnitee’s first service as a director or an officer of the
Company.
(c)    No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the Maryland Code (or other applicable law), whether by statute
or judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company’s Charter or Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

- 7 -

--------------------------------------------------------------------------------




12.    Employment Rights; Successors.
(a)    This Agreement shall not be deemed an employment contract between the
Company and Indemnitee. This Agreement shall continue in force as provided above
after Indemnitee has ceased to serve as a director and/or an officer of the
Company or any other Corporate Status.
(b)    This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators. If the Company or any of its respective successors
or assigns shall (i) consolidate with or merge into any other corporation or
entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfer all or substantially all of its
properties and assets to any individual, corporation or other entity, then, and
in each such case, proper provisions shall be made so that the successors and
assigns of the Company shall assume all of the obligations set forth in this
Agreement.
13.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
14.    Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by the Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding brought by Indemnitee (other
than a Proceeding by Indemnitee (i) by way of defense or counterclaim or other
similar portion of a Proceeding, (ii) to enforce Indemnitee’s rights under this
Agreement or (iii) to enforce any other rights of Indemnitee to indemnification,
advancement or contribution from the Company under any other contract, Bylaws or
Charter or under statute or other law, including any rights under Section 2-418
of the Maryland Corporation Law), unless the bringing of such Proceeding or
making of such claim shall have been approved by the Board of Directors.
15.    Definitions. For purposes of this Agreement:
(a)    “Board of Directors” means the board of directors of the Company.
(b)    “Change of Control ” means, with respect to the Company, the occurrence
of one or more of the following events: (i) a merger (including a triangular
merger), consolidation or other combination with or into another person (other
than in connection with a change in the Company’s state of incorporation or
organizational form) where the stockholders of the Company immediately prior to
such merger, consolidation or other combination, would not, immediately after
the merger, consolidation or other combination, beneficially own (as such term
is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, shares representing in the aggregate more than 50% of
the voting shares of the person issuing cash or securities in such merger,
consolidation or other combination (or of its ultimate parent corporation, if
any) or (ii) the direct or indirect sale, lease, exchange or other transfer of
all or substantially all of the assets (in one transaction or a series of
related transactions) of the Company.
(c)    “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of the Company or such person’s service, at the
request of the Company and while a director of the Company, as a director,
officer, fiduciary, trustee or agent of another entity.

- 8 -

--------------------------------------------------------------------------------




(d)     “Determination” means a determination that either (x) there is a
reasonable basis for the conclusion that indemnification of Indemnitee is proper
in the circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.
(e)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee and does not otherwise have an interest materially adverse to any
interest of Indemnitee.
(f)    “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee.
(g)     “Independent Counsel” means, at any time, any law firm, or a member of a
law firm, that (a) is experienced in matters of corporation law and (b) is not,
at such time, or has not been in the five years prior to such time, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto and to be jointly and severally liable therefor.
(h)     “Proceeding” includes any actual, threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism, investigation
(formal or informal), inquiry, administrative hearing or any other actual,
threatened, pending or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, employee, fiduciary, trustee or agent of
the Company (in each case whether or not Indemnitee is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement). If Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, this
shall be considered a Proceeding under this paragraph.
16.    Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

- 9 -

--------------------------------------------------------------------------------




17.    Reliance. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.
18.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder may be waived only with the written consent of such
party, and no waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
19.    Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
If to Indemnitee to:
with a copy to:        


If to the Company, to:
with a copy to:        


or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.
20.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for reasonably incurred Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and their other directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).
21.    Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process. This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the state courts of
Maryland or federal court sitting in Maryland, in either case sitting in
Baltimore County (together, the “Maryland Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Maryland Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Maryland Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Maryland
Court has been brought in an improper or otherwise inconvenient forum.

- 10 -

--------------------------------------------------------------------------------




22.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Counterpart
signature pages to this Agreement may be delivered by facsimile or electronic
delivery (i.e., by email of a PDF signature page) and each such counterpart
signature page will constitute an original for all purposes.
[Remainder of Page Intentionally Blank]

























































































- 11 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
Company:
COLE CREDIT PROPERTY TRUST, INC.
 
 
 
By:___________________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
Indemnitee:
______________________________________
Name:














- 12 -